DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Clams
Claims 1-6 and 8-21 are pending. 
Claim 7 is cancelled.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In at least independent Claims 1, 11, and 19, the limitations “end portion and “center portion” are recited which are not found in the specification.

Claim Objections
Claim 6 is objected to because of the following informalities:  the phrasing in line 2 of “said linking members are form a U-shape” is grammatically incorrect and appears to be missing a passive verb or has an extra verb.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 recites the limitation "said linking member" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
At least independent claims 1, 11, and 19 recite the limitation “center portion” which is not found in the specification in a way to delineate what is considered the “center portion” rendering the claims indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swanhn et al. (US 2021/0145487, hereinafter “Swanhn”).

 The screw lock body comprises a compliant middle section (See Figure 4A where the middle section is comprised of elements 401 which are compliant as they are able to expand) comprising at least a first linking member (401 on one side of screw lock body) and a second linking member (401 on other side of screw lock body – see annotated Figure 4A (1) below), where each of the first and second linking members comprise first and second end portions (see annotated Figure 4A (1) below – there are four end portions, so each linking member would have a first and a second end)  formed continuously with a center portion (annotated Figure 4A (1) below) and each of the end portions are curved to extend inward to a medial line (annotated Figure 4A (2) below) of the screw lock body and each of the center portions are curved to extend outward away from the medial line of the screw lock body (see annotated  Figure 4A (2)), a first screw locking edge (see annotated Figure 4A (2) below – first edge on one side of screw lock body) formed continuously with the first end portions of the compliant middle section 
Regarding Claim 11, Swanhn discloses a cervical plate assembly (Figure 1A, 100, with use in the cervical spine disclosed in [0017]) comprising a plate body (101) having an anterior surface and a posterior surface opposite the anterior surface (as seen in Figure 1A), the plate body further comprising at least a pair of bone screw holes (104) extending through the plate body from the anterior surface through said posterior surface, each of the pair of bone screw holes having a first (Figure 1A shows multiple bone screw holes) and second screw hole (Figure 1A shows multiple bone screw holes) with a side wall (as seen in Figure 1A).  Swanhn further discloses a screw lock receiving channel extending between and connecting said first screw hole and said second screw hole (best seen in Figures 2A and 2B), and a screw lock body (embodiment shown in Figures 4A and 4B, 400) located in said screw lock receiving channel (as seen in Figure 2A. Please note:  the embodiment of Figures 4A and 4B are not shown with a plate body or receiving channel but would be similar to that of Figure 2A as is described in [0106]).).  The screw lock body comprises a compliant middle section (See Figure 4A where the middle section is comprised of elements 401 which are compliant as they are able to expand) comprising at least a first linking member (401 on one side of screw lock body) and a second linking member (401 on other side of screw lock body – see annotated Figure 4A below), where each of the first and second linking members comprise first and second end portions (see 
Regarding Claim 19, Swanhn discloses a screw lock assembly comprising a first screw locking edge (see annotated Figure 4A below – first edge on one side of screw lock body) and a second screw locking edge (edge on opposite side of screw lock body), a first linking member (401 on one side of screw lock body) and a second linking member (401 on other side of screw lock body – see annotated Figure 4A (1) below), where each of the first and second linking members comprise first and second end portions (see annotated Figure 4A (1) below – there are four end portions, so each linking member would have a first and a second end)  and a center portion (annotated Figure 4A (1) below) and are formed continuously with and connect between the first and second screw locking edges (Figure 4A, labeled in annotated Figure 4A (2) below). Swanhn further discloses a first binding member connecting the first end portion of 
Regarding Claims 2 and 12, Swanhn discloses that the at least one screw locking edge is configured to abut a bone screw that is inserted into one of the bone screw holes of the plate body (Please note:  although this embodiment is not shown with a bone plate, as described in [0106], this embodiment locking edge would abut a bone screw that is inserted into one of the bone screw holes of the plate body similarly to the embodiment seen in Figure 2A).2App. No. 16/530,238 Reply to Office Action dated May 28, 2021  
Regarding Claims 3 and 13, Swanhn discloses that the screw locking edge comprises two prongs that overhang from said screw lock and are configured to extend over a head of said bone screw (see annotated Figure 4A below).  
Regarding Claims 4 and 14, Swanhn discloses the screw locking edge with a lip configured to extend over a head of the bone screw (see annotated Figure 4A below). 
Regarding Claims 5 and 15, Swanhn discloses first pair of plate stop tabs (see annotated Figure 4A below, however, tabs are best seen in Figure 4B) formed between the first end portions of the linking members and the first screw locking edge and a second pair of plate stop tabs formed between the second end portions of the linking members and the second screw locking edge.
Regarding Claims 6 and 20, Swanhn discloses that the end portions of the linking members form a U-shape that is open to a lateral edge of the screw lock body (as seen in Figures 4A and 4B). 

Regarding Claims 9 and 16, Swanhn further discloses that a first binding member connects the first end portions of the first and second linking members and a second binding member connects the second end portions of the first and second linking members (as seen in Figure 4A).
Regarding Claims 10, 17, and 21, Swanhn further discloses that the first binding member is parallel to the second binding member when the screw lock body is uncompressed (see Figure 4A). 
Regarding Claim 18, Swanhn further discloses that each of the end portions are curved to extend inward to a medial line of the screw lock body and each of the center portions are curved to extend outward away from a the medial line of the screw lock body (see Figure 4A). 

  


    PNG
    media_image1.png
    501
    542
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    551
    562
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-20 have been considered but are moot because the new ground of rejection relies on a different embodiment of Swanhn which meets the newly added limitations as claimed as described above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTINE L NELSON/Examiner, Art Unit 3774          

/CORRINE M MCDERMOTT/MQAS, TC 3700